 



Exhibit 10.54
AMENDMENT TO
EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement, entered into as of this 9th day of
January, 2007, is made effective January 1, 2007 and amends that certain
Employment Agreement by and between NYMAGIC, INC., a New York corporation
(together with its successors and assigns, the “Company”) and A. George Kallop
(the “Executive”), entered into as of the 17th day of April 2006, and made
effective October 1, 2005.
     1. Section 3 is hereby amended to read as follows:
     “3. Base Salary.
     The Executive shall be paid an annualized salary, payable in accordance
with the regular payroll practices of the Company, of not less than $450,000,
subject to review for increase at the discretion of the Compensation Committee
(the “Committee”) of the Board (“Base Salary”).”
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

                NYMAGIC, INC.
 
       
 
       
 
  By:   /s/ Paul J. Hart 
 
       
 
  Name:   Paul J. Hart 
 
  Title:   Attorney-in-fact
 
       
 
       
 
            THE EXECUTIVE
 
       
 
            /s/ A. George Kallop           A. George Kallop

